Motion for resettlement of order and to allow an appeal to *916the Court of Appeals granted, and questions certified as follows: 1. Is the Cayuga Power Corporation upon the facts contained in the record herein entitled as matter of law to require the Public Service Commission, Second District, to entertain and consider upon the merits the application of said corporation for leave to construct an electric plant and to exercise franchises under section 68 of the Public Service Commissions Law? 2. Is the Cayuga Power Corporation upon the facts contained'in the record herein entitled as matter of law to require the Public Service Commission, Second District, to entertain and consider upon the merits the application of said corporation for leave nunc -pro tunc to execute and deliver a mortgage and to issue and dispose of bonds secured thereby, and also capital stock, under section 69 of the Public Service Commissions Law?